Citation Nr: 0408998	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in October 2002.  The veteran 
testified at a Board hearing at the RO in July 2003.  

The Board notes that during his personal hearing, the veteran 
specifically referenced a request to claim service connection 
for skin disability secondary to herbicide exposure and 
service connection for headaches secondary to cervical spine 
disability.  This would appear to be new claims of 
entitlement to service connection and these matters are 
hereby referred to the RO for appropriate action.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at his personal hearing in July 2003 
that he received treatment for his thoracic spine and neck 
following service at VA medical facility in Long Beach from 
1966 to 1976, at VA medical facility in Memphis from 1976 to 
1981, and VA medical facility in Chabort from 1981 to the 
present.  The record shows that the RO obtained medical 
records from VA medical facility in Chabort, but no data was 
on file from VA medical facilities in Long Beach or Memphis.  

The RO issued a letter to the veteran in May 2002 notifying 
him that no data was on file concerning the veteran from VA 
facilities in Long Beach or Memphis.  The RO further stated 
that if he provided dates of treatment from the Long Beach 
and Memphis facilities, the RO would make another attempt to 
obtain the records.  As noted above, the RO testified as to 
the dates he received treatment from these two facilities.  
Therefore, another attempt to obtain these records should be 
made.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to request all of the veteran's VA 
medical records documenting treatment in 
Long Beach, California from 1966 to 1976 
and in Memphis, Tennessee from 1976 to 
1981.  

3.  The RO should then review the 
expanded record and perform any 
additional necessary development.  The RO 
should then determine whether the claims 
can be granted.  If any of the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




